Title: From Benjamin Franklin to John Torris, 9 February 1780
From: Franklin, Benjamin
To: Torris, John


Sir,
Passy. feb. 9. 1780.
I send you herewith the Judgments of the Sloop Providence, the Brig. James and Thomas and The Ship Camden also that of the Two Ransomers for the Brigt. success and The Brig. Samuel.— The Proces verbaux relating to The Brig. Owners adventure, and the Brig. Betsey which you mention are not yet come to my hands. As soon as I have receiv’d and perus’d them, I shall send you the judgments. I have the honour to be. Sir &c.
M. Torris.
